OPFlCL   OF THE ATTORNEY    GENERAL.   STATE OF TEXAS

    JOHN CORNYN




                                                      July 26,200O



The Honorable Judith Zaffrrini                              Opinion No. JC-0262
Chair, Human Services Committee
Texas State Senate                                          Re: Whether an area ofnortheastern Bexar County
P.O. Box 12068                                              may be disannexed from the Alamo Community
Austin, Texas 7871 l-2068                                   College District (RQ-0202-JC)


Dear Senator Zaffirini:

         You have asked this office a series of questions regarding the possibility of an area ofBexar
County, Texas, being disannexed from the Alamo Community College District, the mechanism by
which this might be done, and the implications with respect to the district’s debt of such
disannexation.   We conclude that the disannexation about which you inquire is not possible absent
specific statutory authorization.    Given that the only Education Code sections which permit
disannexation from a community college district as well as the only potentially relevant civil statute
on the subject appear to be inapplicable here, and hence the area in question cannot be disannexed,
we do not consider those of your questions which are premised on the supposition that such is
possible.

        The service area ofthe Alamo Community College District is established by section 130.162
of the Education Code:

                   The service area of the Alamo Community           College District includes
                   the territory within:

                               (1) Bexar, Bandera, Comal, Guadalupe,          Kendall,
                               Kerr, and Wilson counties; and

                               (2) Atascosa County, except the territory within the
                               Pleasanton Independent School District.

TEX. EDUC. CODE ANN. 3 130.162 (Vernon Supp. 2000). The district includes four colleges,
all located in the City of San Antonio: Northwest Vista College, at 3535 North Ellison Drive;
St. Philip’s College, at 1801 Martin Luther King Drive; Palo Alto College, at 1400 West
Villaret    Boulevard;     and  San     Antonio   College,    at  1300    San   Pedro.    See
The Honorable    Judith Zaftirini    - Page 2         (X-0262)




.              “The four colleges         offer associate degrees,
certificates and licensures in occupational programs that prepare students forjobs, as well as arts and
science courses that transfer to four-year colleges and universities and lead to AA and AS degrees.”
Id.


         As you explain the situation prompting your request, “The Randolph Metrocom Chamber
of Commerce has appointed a committee to investigate higher education options in the Greater
Randolph Area (Northeast Bexar County). One of the options being studied is the separation from
the Alamo Community College District and the creation of a new community college district.”
Letter from Honorable Judith Zaftirini, State Senator, District 21, to Honorable John Comyn, Texas
Attorney General, at 1 (Mar. 3, 2000) (on file with Opinion Committee) [hereinafter “Request
Letter”]. You seek to know whether and how such disannexation is possible. We conclude that it
is not.

         This office has considered questions concerning disannexation of some part of a junior
college district in three prior opinions. See Tex. Att’y Gen. Op. Nos. DM-297 (1994) M-1235
(1972), M-l 073 (1972). In our view, your question is governed by the law as discussed in Attorney
General Opinion DM-297. In that opinion, we concluded that “ajunior college district may disannex
territory only if the legislature statutorily authorizes it to do so and only in the manner that the
legislature has provided.” Tex. Att’y Gen. Op. No. DM-297 (1994) at 1.

        Two sections of the Education Code, sections 130.069 and 130.070, contemplate the
disannexation of a part of a junior college district. See id. Section 130.069 “authorizes a junior
college district to disannex any territory lying within its borders that also lies within the borders of
another junior college district.” Id.; TEX.EDUC.CODEANN. $ 130.069 (Vernon 1991). No such
overlap is at issue here, and accordingly section 130.069 is inapplicable.

          Section 130.070 permits the disannexation of the “territory of an independent school district
which is the only school district that has been annexed to a county[-Iwide independent school district
junior college district in an adjoining county.” TEX. EDUC. CODEANN. 4 130.070(a) (Vernon Supp.
 2000) (emphasis added). In the instant case, the area you suggest might be disannexed is not in an
 adjoining county, but is within Bexar County. Accordingly, section 130.070 is by its terms
 inapplicable.

       One auxiliary law that remains in force and effect, article 2815p, Texas Education Auxiliary
Laws, must also be considered.’ Article 2815~ states, in relevant part, “The Board of Trustees of
any Joint County Junior College District shall have the power to disannex for Junior College



         ‘AnotherAct concerningdisannexationis inapplicablebecauseit ccmcems“[t]enitory locatedwithinone
01 mme counties, one of which having (I population of at least 2.200,OOO.
                                                                        .” TEX.EDUC.  AUX.LAWSart. 2815~
(Vernon2000)(EducationAuxiliaryLawspamphlet)[Actof May 24, 1983,68thLeg.,R.S.,ch. 529, 5 1, 1989Tex.
Gen. Laws30761(emphasisadded). None of the countiesin the AlamoCommunityCollegeDistrictserviceareahas
such a population.
The Honorable   Judith Zaftirini   - Page 3      (JC-0262)




purposes any territory located more than fifty-five (55) miles by highway from the point of location
of the Junior College,     provided      that the Board of Trustees shall not have power to disannex
territory having taxable valuation, for such lands, in the aggregate, in excess of One Hundred and
Twenty Thousand Dollars ($120,000)             .” TEX. EDUC. Aux. LAWS art. 2815~ (Vernon 2000)
(EducationAuxiliary    Lawspamphlet)    [ActofMay26,1949,51stLeg.,R,S.,ch.         399,s 1,1949Tex.
Gen. Laws 7411.

         As we have noted, there are four junior colleges in the Alamo Community College District,
one of which,        St. Philip’s    College,    is located     in northeast    San Antonio.      See
.            This office does not make factual determinations in
the opinion process. However, it would appear to us highly unlikely that the area in northeast Bexar
County with which you are concerned could possibly be more than fifty-five miles by highway from
a campus ofthe Alamo Community College District, Even were such the case, we think it yet more
implausible that the taxable valuation of the territory of such a proposed district would not greatly
exceed $120,000. Only if both these extremely improbable conditions obtained would article 2815~
be applicable in this situation.

         Because the disannexation    of part of a junior college district requires specific statutory
authorization, see Tex. Att’y Gen.    Op. No. DM-297 (1994) at 1, and because none of the statutes
authorizing disannexation    would    appear to apply to a proposed disannexation        of a part of
northeastern Bexar County from         the Alamo Community College District, in all reasonable
probability no such disannexation    is legally permissible.
The Honorable   Judith Zaffirini   - Page 4       (X-0262)




                                        SUMMARY

                         Because the disannexation of part of a junior college district
                requires specific statutory authorization, see Tex. Att’y Gen. Op. No.
                DM-297 (1994) at 1, and because none of the statutes authorizing
                disannexation would appear to apply to a proposed disannexation of
                a part of northeastern Bexar County from the Alamo Community
                College District, in all reasonable probability no such disannexation
                is legally permissible.




                                               Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVJN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General - Opinion Committee